NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 12/6/2021:
The amendments to the title, specification and the abstract are acknowledged and accepted.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 was filed after the mailing date of the Ex Parte Quayle on 10/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anti-counterfeit verification system/method must be shown or the feature(s) canceled from the claim(s) (e.g. various modules and servers – the method can be shown as a block diagram of steps).  No new matter should be entered.  


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier (Reg. No. 53,255) on January 19, 2022.

The application has been amended as follows: 
Cancel claims 11-16.

Allowable Subject Matter
Claims 17 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 17, prior art fails to teach or reasonably suggest, either singly or in combination, an anti-counterfeit method for glasses, comprising: acquiring authentication information input by a user; sending the authentication information to a manufacturer server or a dealer server for verification; acquiring manufacturer anti-counterfeit information and brand anti-counterfeit information carried by at least one anti-counterfeit tag when a message that the authentication information is validated is received, wherein the at least one anti-counterfeit tag is arranged at the glasses; sending the manufacturer anti-counterfeit information and the brand anti-counterfeit information to the manufacturer server for verification; wherein, the manufacturer server is configured to send the brand anti-counterfeit information to the dealer server for verification when the manufacturer anti-counterfeit information is validated; determining the glasses to be a genuine one when a message that the manufacturer anti- counterfeit information is validated and a message that the brand anti-counterfeit information is validated are received; determining the glasses to be a branded product when only the message that the manufacturer anti-counterfeit information is validated is received; and 
With respect to claim 18, prior art fails to teach or reasonably suggest, either singly or in combination, an anti-counterfeit verification system for glasses comprising: an authentication information acquisition module, configured to acquire authentication information input by a user; a first communication module, configured to send the authentication information to a manufacturer server or a dealer server for verification; an anti-counterfeit information acquisition module, configured to acquire manufacturer anti-counterfeit information and brand anti-counterfeit information carried by at least one anti- counterfeit tag when a message that the authentication information is validated is received, herein the at least one anti-counterfeit tag is arranged at the glasses; a second communication module, configured to send the manufacturer anti-counterfeit information and the brand anti-counterfeit information to the manufacturer server for verification; wherein, the manufacturer server is configured to send the brand anti-counterfeit information to the dealer server for verification when the manufacturer anti-counterfeit information is validated; a first determination module, configured to determine the glasses to be a genuine one when a message that the manufacturer anti-counterfeit information is validated and a message that the brand anti-counterfeit information is validated are received; a second determination module, configured to determine the glasses to be a branded product when only the message that the manufacturer anti-counterfeit information is validated is received; andResponse to Restriction Requirement of May 17, 2021 a third determination module, configured to determine the glasses to be a counterfeit when the message that the manufacturer anti-counterfeit information is validated is not received.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876